DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crouse (U.S. Publication No. 2010/0085652), hereinafter referred to as Crouse.

In regard to claim 1, Crouse teaches a method for adjusting a power mirror supported by a tow vehicle (Crouse abstract noting an automatic mirror adjustment mechanism includes a side rear view mirror mounted on a drivable vehicle) attached to a trailer (Crouse abstract noting the drivable vehicle has a trailer pivotally mounted thereto) based on a position of the trailer (Crouse abstract noting a control mechanism adjusts the position of the rear view mirror based on the change in distance between the drivable vehicle and the trailer) allowing a driver of the tow vehicle to view an edge of the trailer (Crouse Figs. 1 and 2 showing the field of view of mirror 22 being adjusted to view the edge of the trailer as the trailer turns relative to the cab), the method comprising:
receiving, at a data processing hardware (Crouse paragraph 13 noting control unit 36 connected to a first sensor mechanism 38), sensor system data from a sensor system (Crouse paragraph 13-14 noting sensor 38, and that the distance determined by the sensor 38 is transmitted to the control unit 36) positioned on a rear portion of the tow vehicle (Crouse paragraph 13 noting the sensor 38 is preferably mounted on the exterior rear face 42 of the tractor 12; and Crouse Fig. 3 showing sensors 38, 40 on the rear portion of the tractor 12 (tow vehicle));
receiving, at the data processing hardware, a current mirror angle associated with the power mirror (Crouse paragraph 13 noting the control unit 36 is connected to one of, or both, the first mirror 22 and the mirror adjustment mechanism 23 to detect and control the position of the mirror 22);
determining, at the data processing hardware, an adjusted mirror angle based on the current mirror angle and the received sensor system data (Crouse paragraph 16 noting the control unit 36 will receive a signal that indicates that this portion of the stored initial position information has changed and by how much.  The control unit 36 preferably includes a central processing unit or CPU that can utilize an algorithm or look up table, or any other suitable determination method, to determine whether the vehicle 10 is turning left or right.  Depending on the direction of the turn, the CPU can direct the control unit 36 to output a signal to control the position of the mirror 22 (or mirrors 22 and 24) using the mirror adjustment mechanism 23 depending on the direction of the turn.  The control unit 36 would emit a signal to the mirror adjustment mechanism 23 for the first mirror 22 (for a right turn) to change the position of the first mirror 22 to create a field of view that prevents an obstructed view from occurring); and
transmitting, from the data processing hardware to the power mirror, instructions to adjust the current mirror angle to the adjusted mirror angle causing the power mirror to maintain a trailer edge within a field of view of the driver when looking at the power mirror (Crouse paragraph 16 noting the control unit 36 will receive a signal that indicates that this portion of the stored initial position information has changed and by how much.  The control unit 36 preferably includes a central processing unit or CPU that can utilize an algorithm or look up table, or any other suitable determination method, to determine whether the vehicle 10 is turning left or right.  Depending on the direction of the turn, the CPU can direct the control unit 36 to output a signal to control the position of the mirror 22 (or mirrors 22 and 

In regard to claim 8, Crouse teaches a system for adjusting a power mirror supported by a tow vehicle (Crouse abstract noting an automatic mirror adjustment mechanism includes a side rear view mirror mounted on a drivable vehicle) attached to a trailer (Crouse abstract noting the drivable vehicle has a trailer pivotally mounted thereto) based on a position of the trailer (Crouse abstract noting a control mechanism adjusts the position of the rear view mirror based on the change in distance between the drivable vehicle and the trailer) allowing a driver of the tow vehicle to view an edge of the trailer (Crouse Figs. 1 and 2 showing the field of view of mirror 22 being adjusted to view the edge of the trailer as the trailer turns relative to the cab), the system comprising: 
data processing hardware (Crouse paragraph 13 noting control unit 36 connected to a first sensor mechanism 38); and
memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (Crouse paragraph 15 noting a storage device within the control unit 36 for storing position information; and Crouse paragraph 13 noting the control unit 36 also includes a central processing unit for utilizing algorithms and methods) comprising:
receiving sensor system data from a sensor system (Crouse paragraph 13-14 noting sensor 38, and that the distance determined by the sensor 38 is transmitted to the control unit 36) positioned on a rear portion of the tow vehicle (Crouse paragraph 13 noting the sensor 38 is preferably mounted on the exterior rear face 42 of the tractor 12; and Crouse Fig. 3 showing sensors 38, 40 on the rear portion of the tractor 12 (tow vehicle));
receiving a current mirror angle associated with the power mirror Crouse paragraph 13 noting the control unit 36 is connected to one of, or both, the first mirror 22 and the mirror adjustment mechanism 23 to detect and control the position of the mirror 22); 
determining an adjusted mirror angle based on the current mirror angle and the received sensor system data (Crouse paragraph 16 noting the control unit 36 will receive a signal that indicates that this portion of the stored initial position information has changed and by how much.  The control unit 36 preferably includes a central processing unit or CPU that can utilize an algorithm or look up table, or any other suitable determination method, to determine whether the vehicle 10 is turning left or right.  Depending on the direction of the turn, the CPU can direct the control unit 36 to output a signal to control the position of the mirror 22 (or mirrors 22 and 24) using the mirror adjustment mechanism 23 depending on the direction of the turn.  The control unit 36 would emit a signal to the mirror adjustment mechanism 23 for the first mirror 22 (for a right turn) to change the position of the first mirror 22 to create a field of view that prevents an obstructed view from occurring); and
transmitting instructions to the power mirror, the instructions causing the power mirror to adjust the current mirror angle to the adjusted mirror angle causing the power mirror to maintain a trailer edge within a field of view of the driver when looking at the power mirror (Crouse paragraph 16 noting the control unit 36 will receive a signal that indicates that this portion of the stored initial position information has changed and by how much.  The control unit 36 preferably includes a central processing unit or CPU that can utilize an algorithm or look up table, or any other suitable determination method, to determine whether the vehicle 10 is turning left or right.  Depending on the direction of the turn, the CPU can direct the control unit 36 to output a signal to control the position of the mirror 22 (or mirrors 22 and 24) using the mirror adjustment mechanism 23 depending on the direction of the turn.  The control unit 36 would emit a signal to the mirror adjustment mechanism 23 for the first mirror 22 (for a right turn) to change the position of the first mirror 22 to create a field of view that prevents an obstructed view from occurring; and Crouse Figs. 1 and 2 showing the field of view of mirror 22 being adjusted to view the edge of the trailer as the trailer turns relative to the cab).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Crouse (U.S. Publication No. 2010/0085652), hereinafter referred to as Crouse, in view of Rau et al. (U.S. Publication No. 2015/0092056), hereinafter referred to as Rau.

In regard to claim 2, Crouse teaches all of the limitations of claim 1 as discussed above. In addition, Crouse teaches wherein the sensor system data (Crouse paragraph 13-14 noting sensor 38, and that the distance determined by the sensor 38 is transmitted to the control unit 36) comprises one or more sensors positioned on the rear portion of the tow vehicle (Crouse paragraph 13 noting the sensor 38 is preferably mounted on the exterior rear face 42 of the tractor 12; and Crouse Fig. 3 showing sensors 38, 40 on the rear portion of the tractor 12 (tow vehicle)).
However, Crouse does not expressly disclose the sensors are cameras that take images.
	In the same field of endeavor, Rau teaches sensors are cameras that take images (Rau paragraph 27 noting data collection systems can comprise subsystems corresponding to various external 
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Rau because both systems relate to processing methods in a motor vehicle that collect vehicle data from various sensors and subsystems for the purpose of adjusting vehicle mirrors to optimize their positioning for the driver to use. The teachings of Rau would benefit the teachings of Crouse by adding additional subsystems to these processes to more accurately position the mirrors for certain circumstances. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, that the camera sensor could be used in the apparatus taught by Crouse for sensors 38, 40, as these are sensors used to determine distances and transmit them to the control unit, and the teachings of Rau include that data collection sensors can use LIDAR camera sensors to measure distances. Thus, it would be obvious that such LIDAR sensors for distance measuring could be used in the system disclosed in Crouse and would perform equally well for the same purpose, and one having ordinary skill in the art before the effective filing date would know that using different types of sensors in this manner would be obvious design alternatives. Thus, modified to incorporate the teachings of Rau, and that which would have been obvious to a person having ordinary skill in the art, the teachings of Crouse include all of the limitations presented in claim 2. 

In regard to claim 3, Crouse teaches all of the limitations of claim 1 as discussed above. However, Crouse does not expressly disclose receiving driver seat position data from a seat module in communication with the data processing hardware, wherein the adjusted mirror angle is also based on the driver seat position data.
In the same field of endeavor, Rau teaches receiving driver seat position data from a seat module (Rau paragraph 8 noting a data collection system that detects and records a driver seat position of the passenger vehicle) in communication with the data processing hardware (Rau paragraph 9 , wherein the adjusted mirror angle is also based on the driver seat position data (Rau paragraph 8 noting an algorithm to determine optimum settings for rear and side view mirrors based on the driver and vehicle configuration, and using driver seat position, body and facial positions of the driver in the algorithm to determine the optimal positions).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Rau, because both systems relate to processing methods in a motor vehicle that collect vehicle data from various sensors and subsystems for the purpose of adjusting vehicle mirrors to optimize their positioning for the driver to use. The teachings of Rau would benefit the teachings of Crouse by adding additional subsystems to these processes to more accurately position the mirrors for certain circumstances, such as incorporating the driver’s seat position and head position. Thus, modified to incorporate the teachings of Rau, the teachings of Crouse include all of the limitations presented in claim 3.

In regard to claim 4, Crouse teaches all of the limitations of claim 1 as discussed above. However, Crouse does not expressly disclose receiving driver eye location from one or more sensors positioned to capture the driver eye location; wherein the adjusted mirror angle is also based on the driver eye location.
In the same field of endeavor, Rau teaches receiving driver eye location (Rau paragraph 12 noting embodiments of the systems/methods preferably integrate data from different sources, including eye tracking technologies) from one or more sensors positioned to capture the driver eye location (Rau paragraph 29 noting camera subsystem referred to herein as a Driver Tracking Front Camera subsystem 1 (DTFC1) (see FIG. 1) tracks the driver of a vehicle 10 and the driver's movements and features.  These movements and features may include eyes, pupils, eye focus direction, eyelids, eye flutter, nostrils, head movement, and facial changes); wherein the adjusted mirror angle is also based on the driver eye location (Rau paragraph 8 noting an algorithm to determine optimum settings for rear and side view mirrors based on the driver and vehicle configuration, and using driver seat position, body and facial positions of the driver in the algorithm to determine the optimal positions; and Rau paragraph 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Rau for the same reasons as stated above in regard to claim 3.

In regard to claim 9, Crouse teaches all of the limitations of claim 8 as discussed above. In addition, Crouse teaches wherein the sensor system data (Crouse paragraph 13-14 noting sensor 38, and that the distance determined by the sensor 38 is transmitted to the control unit 36) comprises one or more sensors positioned on the rear portion of the tow vehicle (Crouse paragraph 13 noting the sensor 38 is preferably mounted on the exterior rear face 42 of the tractor 12; and Crouse Fig. 3 showing sensors 38, 40 on the rear portion of the tractor 12 (tow vehicle)).
However, Crouse does not expressly disclose the sensors are cameras that take images.
	In the same field of endeavor, Rau teaches sensors are cameras that take images (Rau paragraph 27 noting data collection systems can comprise subsystems corresponding to various external areas of the vehicle, and can use various types of sensor technology, such as cameras, CMOS devices, LIDAR sensors (to measure distances), CCD, system on chip, or other electronics. These sensors collect imaging data, and are outputted to the processing system where algorithms are utilized to process the collected data). 
	It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Rau because both systems relate to processing methods in a motor vehicle that collect vehicle data from various sensors and subsystems for the purpose of adjusting vehicle mirrors to optimize their positioning for the driver to use. The teachings of Rau would benefit the teachings of Crouse by adding additional subsystems to these processes to more accurately position the mirrors for certain circumstances. Additionally, it would have been obvious, for a person having ordinary skill in the art before the effective filing date, that the camera sensor could be used in the apparatus taught by Crouse for sensors 38, 40, as these are sensors used to determine distances and transmit them to the control unit, and the teachings of Rau include that data collection 

In regard to claim 10, Crouse teaches all of the limitations of claim 8 as discussed above. However, Crouse does not expressly disclose receiving driver seat position data from a seat module in communication with the data processing hardware, wherein the adjusted mirror angle is also based on the driver seat position data.
In the same field of endeavor, Rau teaches receiving driver seat position data from a seat module (Rau paragraph 8 noting a data collection system that detects and records a driver seat position of the passenger vehicle) in communication with the data processing hardware (Rau paragraph 9 noting collecting data corresponding to internal and external conditions of the vehicle, processing the collected data to determine useful and/or pertinent data), wherein the adjusted mirror angle is also based on the driver seat position data (Rau paragraph 8 noting an algorithm to determine optimum settings for rear and side view mirrors based on the driver and vehicle configuration, and using driver seat position, body and facial positions of the driver in the algorithm to determine the optimal positions).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Rau for the same reasons as stated above in regard to claim 3.

In regard to claim 11, Crouse teaches all of the limitations of claim 8 as discussed above. However, Crouse does not expressly disclose receiving driver eye location from one or more sensors positioned to capture the driver eye location; wherein the adjusted mirror angle is also based on the driver eye location.
receiving driver eye location (Rau paragraph 12 noting embodiments of the systems/methods preferably integrate data from different sources, including eye tracking technologies) from one or more sensors positioned to capture the driver eye location (Rau paragraph 29 noting camera subsystem referred to herein as a Driver Tracking Front Camera subsystem 1 (DTFC1) (see FIG. 1) tracks the driver of a vehicle 10 and the driver's movements and features.  These movements and features may include eyes, pupils, eye focus direction, eyelids, eye flutter, nostrils, head movement, and facial changes); wherein the adjusted mirror angle is also based on the driver eye location (Rau paragraph 8 noting an algorithm to determine optimum settings for rear and side view mirrors based on the driver and vehicle configuration, and using driver seat position, body and facial positions of the driver in the algorithm to determine the optimal positions; and Rau paragraph 39 noting the algorithms for obtaining optimal positions for the rear and side view mirrors uses the DTFC1 subsystem).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Rau for the same reasons as stated above in regard to claim 3.


Claims 5-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Crouse (U.S. Publication No. 2010/0085652), hereinafter referred to as Crouse, in view of Hatt et al. (WO 2013/079068 A1), hereinafter referred to as Hatt.

In regard to claim 5, Crouse teaches all of the limitations of claim 1 as discussed above. However, Crouse does not expressly disclose determining an axle length of the trailer comprising a distance between a hitch point between the trailer and the tow vehicle and a trailer axle, wherein the adjusted mirror angle is also based on the axle length of the trailer.
In the same field of endeavor, Hatt teaches determining an length of the trailer comprising a distance between a hitch point between the trailer and the tow vehicle and a trailer axle (Hatt page 9, lines 22-32 noting that calculations for mirror position correction are based on sensing device input, , wherein the adjusted mirror angle is also based on the length of the trailer (Hatt page 9, lines 22-32 noting that calculations for mirror position correction are based on sensing device input, and incorporate data related to the vehicle which the system is used, including relevant measurement points as seen in a coordinate system with its center at the joint bolt (hitch point); and Hatt page 10, lines 1-24 noting the relevant measurement points, and how they’re used in the mirror adjustment algorithm).
However, Hatt does not expressly disclose that the length of the trailer is an axle length. The teachings of Hatt measure the length of the trailer by determining the distance between the hitch point to the back edge of the trailer, rather than the axle of the trailer. However, it can be seen that the intention of this measurement is to incorporate the length of the trailer in the mirror adjustment algorithm, as discussed in Hatt, page 10, lines 24-30 noting that “the three main locations may obviously deviate from one vehicle to another, but the main difference will be the position of the rear end of the trailer since the length of this may vary significantly.” As such, it can be seen that Hatt discloses the importance of incorporating the length of the trailer into the mirror adjustment algorithm, and that a person having ordinary skill in the art before the effective filing date would know that it would be a matter of design choice to make your specific measurement point be the wheel axle or the back end of the trailer, and each point would work equally well for such a purpose. 
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Hatt because both disclosures relate to camera systems that monitor the external positioning and angle of a trailer in order to maneuver the side mirrors of the vehicle so that the driver can use the optimally. Thus, modified to incorporate the teachings of Hatt, and that which would be obvious to a person having ordinary skill in the art before the effective filing date, the teachings of Crouse include all of the limitations presented in claim 5.

In regard to claim 6, Crouse teaches all of the limitations of claim 1 as discussed above. However, Crouse does not expressly disclose determining a driver seat distance from a hitch point to a center of a driver seat, wherein the adjusted mirror angle is also based on the driver seat distance.
In the same field of endeavor, Hatt teaches determining a driver seat distance from a hitch point to a center of a driver seat (Hatt page 10 lines 1-4 noting determining the distance between the joint bolt (hitch point) to the driver (X1); and Hatt Fig. 5 showing the hitch point relative to position X1), wherein the adjusted mirror angle is also based on the driver seat distance (Hatt page 9, lines 22-32 noting that calculations for mirror position correction are based on sensing device input, and incorporate data related to the vehicle which the system is used, including relevant measurement points as seen in a coordinate system with its center at the joint bolt (hitch point); and Hatt page 10, lines 1-24 noting the relevant measurement points, and how they’re used in the mirror adjustment algorithm).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Hatt for the same reasons as stated above in regard to claim 5.

In regard to claim 7, Crouse teaches all of the limitations of claim 1 as discussed above. However, Crouse does not expressly disclose determining a lateral seat distance between a center of the power mirror and a center of a driver seat, wherein the adjusted mirror angle is also based on the lateral seat distance.
In the same field of endeavor, Hatt teaches determining a lateral seat distance between a center of the power mirror and a center of a driver seat (Hatt page 10, lines 1-24 noting determining position X1 of the driver position, and position X2 of the mirror position, and using these two points in the algorithm for determining mirror adjustment), 
wherein the adjusted mirror angle is also based on the lateral seat distance (Hatt page 9, lines 22-32 noting that calculations for mirror position correction are based on sensing device input, and incorporate data related to the vehicle which the system is used, including relevant measurement points 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Hatt for the same reasons as stated above in regard to claim 5.

In regard to claim 12, Crouse teaches all of the limitations of claim 8 as discussed above. However, Crouse does not expressly disclose determining an axle length of the trailer comprising a distance between a hitch point between the trailer and the tow vehicle and a trailer axle, wherein the adjusted mirror angle is also based on the axle length of the trailer.
In the same field of endeavor, Hatt teaches determining an length of the trailer comprising a distance between a hitch point between the trailer and the tow vehicle and a trailer axle (Hatt page 9, lines 22-32 noting that calculations for mirror position correction are based on sensing device input, and incorporate data related to the vehicle which the system is used, including relevant measurement points as seen in a coordinate system with its center at the joint bolt (hitch point); and Hatt page 10, lines 1-24 noting the relevant measurement points, and how they’re used in the mirror adjustment algorithm. Point x3 is the rear end of the trailer; and Hatt Fig.5 showing the origin of the coordinate system being the hitch point, and point x3 at the rear of the trailer, and using the distance compared to the hitch point), wherein the adjusted mirror angle is also based on the length of the trailer (Hatt page 9, lines 22-32 noting that calculations for mirror position correction are based on sensing device input, and incorporate data related to the vehicle which the system is used, including relevant measurement points as seen in a coordinate system with its center at the joint bolt (hitch point); and Hatt page 10, lines 1-24 noting the relevant measurement points, and how they’re used in the mirror adjustment algorithm).
However, Hatt does not expressly disclose that the length of the trailer is an axle length. The teachings of Hatt measure the length of the trailer by determining the distance between the hitch point to the back edge of the trailer, rather than the axle of the trailer. However, it can be seen that the intention of this measurement is to incorporate the length of the trailer in the mirror adjustment algorithm, as discussed in Hatt, page 10, lines 24-30 noting that “the three main locations may obviously deviate from 
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Hatt for the same reasons as stated above in regard to claim 5. Thus, modified to incorporate the teachings of Hatt, and that which would be obvious to a person having ordinary skill in the art before the effective filing date, the teachings of Crouse include all of the limitations presented in claim 12.

In regard to claim 13, Crouse teaches all of the limitations of claim 8 as discussed above. However, Crouse does not expressly disclose determining a driver seat distance from a hitch point to a center of a driver seat, wherein the adjusted mirror angle is also based on the driver seat distance.
In the same field of endeavor, Hatt teaches determining a driver seat distance from a hitch point to a center of a driver seat (Hatt page 10 lines 1-4 noting determining the distance between the joint bolt (hitch point) to the driver (X1); and Hatt Fig. 5 showing the hitch point relative to position X1), wherein the adjusted mirror angle is also based on the driver seat distance (Hatt page 9, lines 22-32 noting that calculations for mirror position correction are based on sensing device input, and incorporate data related to the vehicle which the system is used, including relevant measurement points as seen in a coordinate system with its center at the joint bolt (hitch point); and Hatt page 10, lines 1-24 noting the relevant measurement points, and how they’re used in the mirror adjustment algorithm).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Hatt for the same reasons as stated above in regard to claim 5.

In regard to claim 14, Crouse teaches all of the limitations of claim 8 as discussed above. However, Crouse does not expressly disclose determining a lateral seat distance between a center of the power mirror and a center of a driver seat, wherein the adjusted mirror angle is also based on the lateral seat distance.
In the same field of endeavor, Hatt teaches determining a lateral seat distance between a center of the power mirror and a center of a driver seat (Hatt page 10, lines 1-24 noting determining position X1 of the driver position, and position X2 of the mirror position, and using these two points in the algorithm for determining mirror adjustment), 
wherein the adjusted mirror angle is also based on the lateral seat distance (Hatt page 9, lines 22-32 noting that calculations for mirror position correction are based on sensing device input, and incorporate data related to the vehicle which the system is used, including relevant measurement points as seen in a coordinate system with its center at the joint bolt (hitch point); and Hatt page 10, lines 1-24 noting the relevant measurement points, and how they’re used in the mirror adjustment algorithm).
It would have been obvious, for a person having ordinary skill in the art before the effective filing date, to combine the teachings of Crouse with the teachings of Hatt for the same reasons as stated above in regard to claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Pertsel et al. – U.S. Patent No. 9598015
Omanovic et al. – U.S. Publication No. 2019/0375332

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER B EDWARDS whose telephone number is (571)272-2738.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TYLER B. EDWARDS
Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488